FILED
                            NOT FOR PUBLICATION                              MAR 08 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         Nos. 11-10343
                                                       11-10349
               Plaintiff - Appellee,
                                                  D.C. Nos. 3:10-cr-00077-RCJ
  v.                                                        3:10-cr-00093-RCJ

EMILIO VALDIVIA-PEREZ,                            MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                            Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Emilio Valdivia-Perez appeals from the 98-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute and to distribute a controlled substance, in violation of 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), (b)(1)(B), and 846; and for being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under

28 U.S.C. § 1291, and we dismiss.

      Valdivia-Perez contends that the district court erred by denying him a role

adjustment under U.S.S.G. § 3B1.2. He also contends that his sentence is

substantively unreasonable. Valdivia-Perez knowingly and voluntarily waived his

right to appeal these issues in a valid and enforceable appeal waiver. See United

States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011).

      DISMISSED.




                                          2                           11-10343, 11-10349